Citation Nr: 0329452	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  98-12 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from July 1971 to December 
1976.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 1997 rating decision by the Regional Office (RO) 
of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The service medical records were entirely negative for 
any complaints, treatment, findings or diagnosis of a 
psychiatric disorder; a psychotic disorder was first 
manifested many years after service discharge..  

2.  The veteran's currently diagnosed bipolar disorder is not 
etiologically related to service.


CONCLUSION OF LAW

The veteran's currently diagnosed psychiatric disorder, 
bipolar disorder, was not incurred, directly or 
presumptively, in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
fulfilled its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  

In pertinent part, the VCAA provides that VA has a duty to 
notify a claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this case, VA notified the veteran of the pertinent 
provisions of the VCAA, in the November 2002 Supplemental 
Statement of the Case.  Moreover, in the March 1997 rating 
action, the RO explained that the service medical records did 
not show psychiatric treatment and that no psychiatric 
disorder was shown within one year of service.  Thus, the 
veteran was informed of the basis of the denial and of the 
nature of the evidence that was required in order to allow 
the claim.  The November 2002 Supplemental Statement of the 
Case also explained that the medical evidence did not relate 
his psychiatric disorder to service.  Further, the July 1998 
Statement of the Case and the April 1999 and November 2002 
Supplemental Statements of the Case informed the veteran of 
the evidence that had been obtained, submitted and considered 
by the RO.

Here, the Board notes that in a recent decision, the United 
States Court of Appeals for the Federal Circuit invalidated a 
30-day response period contained in 38 C.F.R. § 3.159(b)(1) 
as inconsistent with 38 U.S.C.§ 5103(b)(1).  Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  In the 
instant case, in correspondence from the RO dated in December 
2002 following the issuance of the November 2002 SSOC, the 
veteran was advised that he had 60 days to respond and to 
submit additional information or evidence.  In January 2003, 
he submitted a statement indicating that he did not plan to 
submit any additional evidence and did not wish to wait 60 
days for further action on his appeal, requesting instead 
that immediate action be taken.  There is no indication of 
outstanding relevant evidence.  His representative has also 
submitted written argument regarding the merits of the issues 
on appeal, with no indication of outstanding, relevant 
evidence.  In view of the foregoing, the Board finds that a 
remand for additional notification would serve no useful 
purpose and only serve to delay a final decision in this 
matter.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the veteran's service medical records are on 
file.  There is no indication of any outstanding, pertinent 
medical evidence, nor is there any indication that 
outstanding Federal department or agency records exist that 
should be requested.  The record also shows that the veteran 
has been afforded a VA medical examination in connection with 
his claim.  The Board finds that another medical examination 
is not necessary to decide this appeal.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  

Given the facts of this case, the Board concludes that there 
is no reasonable possibility that any further assistance to 
the veteran would aid in substantiating his claim.  As VA has 
fulfilled the duty to assist and notify, the Board finds that 
no additional action is necessary.  Because there is no 
indication that there is any further evidence relevant to the 
issue of onset and etiology of the veteran's psychiatric 
disorder to be obtained, any deficiency in the VA's effort to 
comply with the VCAA is not prejudicial to the veteran and is 
harmless error.

Factual Background

The service medical records are negative for any complaints, 
treatment or diagnosis of a psychiatric disorder.  The 
November 1976 separation examination report reflects that a 
psychiatric evaluation was normal.  The veteran denied 
symptoms of depression, excessive worry, or nervous trouble.  

An Army reserve enlistment examination report dated in 
February 1985 revealed no psychiatric complaints or 
abnormalities.  

Private medical records show that the veteran was 
hospitalized in February 1987 due to symptoms of dysphoria, 
confusion and hallucinations.  Diagnoses of major affective 
disorder and depression were made.  He was hospitalized again 
in April 1987 at which time major affective disorder with 
psychotic features was diagnosed.  

VA medical records show that in November 1989 the veteran was 
seen due to symptoms of hallucinations.  A history of 
treatment in August 1989 for symptoms of rapid mood changes 
and a history of drug abuse for amphetamines was noted.  

The veteran was seen due to erratic behavior in March 1990.  
The veteran was hospitalized from April to May 1990 at which 
time a diagnosis of psychosis, not otherwise specified was 
made.  A July 1990 entry shows a diagnosis of anxiety with 
depression.  

A social service survey was conducted in February 1992.  The 
report indicated that his first psychiatric hospitalization 
was in 1984, at which time he was hearing voices, confused 
and depressed.  It was noted that there were some religious 
ideations involved.  The veteran denied having had problems 
in service but indicated a depressive episode, described more 
as a helpless feeling, while home on leave in 1971.

A VA examination was conducted in February 1992.  The veteran 
reported that he had a brief period of depression during 
service and that he heard voices, but did not report this or 
seek treatment.  He reported that his symptoms reappeared in 
1986 at which point he resigned from reserve duty.  A 
diagnosis of bipolar disorder, not otherwise specified was 
made.  

The veteran filed his original claim for service connection 
for a psychiatric disorder in November 1996, and service 
connection for a psychiatric disorder was denied by the RO in 
March 1997.  

Lay statements from the veteran's friends and family members 
were received in March 1999.  These statements were to the 
effect that having observed the veteran's psychiatric 
symptoms, the authors believed that this was an old problem 
related to his military service.  His mother reported that 
she noticed mood swings after his tour in Germany.

An April 1999 private medical statement indicates that the 
veteran was first seen in January 1984, when he was 
voluntarily admitted to the psychiatric unit.  He was treated 
there until March 1984.  His initial admission report of 
January 1984 reflects that he was in a psychotic state and 
had obviously been hallucinating and having delusions.  At 
that time he admitted to taking amphetamines almost daily and 
an impression of psychosis was made.  He was admitted again 
in February 1984 on an emergent basis after taking 
amphetamines excessively.  Impressions of amphetamine 
psychosis; substance use disorder - speed, alcohol and 
marijuana; and rule out paranoid schizophrenic disorder, were 
made.

VA medical records from the VAMC in Mountain Home, Tennessee 
dated from 1989 to 2000 reflect that the veteran continued to 
receive psychiatric treatment during that time and that he 
was hospitalized several times from 1996 to 1999 for 
treatment of bipolar disorder.  

In November 2002, VA medical records dated from 2001 to 2002 
were received showing that the veteran continued to be 
treated for psychiatric symptoms and bipolar disorder.  

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2003).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In addition, service connection for psychosis may be 
established based upon a legal "presumption" by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003). 

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999). 

In this case, the service medical records are entirely 
negative for any diagnosis of a psychiatric disorder, and no 
psychiatric disorder was diagnosed within the first post-
service year.  

The earliest diagnosis of a psychiatric disorder was made in 
1984 at which time impressions of amphetamine psychosis; 
substance use disorder - speed, alcohol and marijuana; and 
rule out paranoid schizophrenic disorder, were made.  A 
diagnosis of bipolar disorder was made in 1986.  The most 
recent evidence, VA records dated in 2002, reflects that the 
veteran's current diagnosis is bipolar disorder.  The Board 
notes that the records contain no diagnosis of PTSD, and, 
therefore, the veteran's contention that his psychiatric 
disorder is manifested as PTSD need not be further addressed.  
Moreover, a PTSD claim was previously denied by the RO in 
January 2001, and in a February 2001 statement the veteran 
specifically requested that his claim for service connection 
for PTSD be changed to a claim for service connection for 
bipolar disorder.  The Board also notes that a notice of 
disagreement with the January 2001 denial was not received 
within one year of notification of the decision.  

In this case, the record contains no competent medical 
opinion etiologically linking any of the veteran's post-
service psychiatric diagnoses to service.  The medical 
records primarily discuss the veteran's psychiatric disorders 
in conjunction with his amphetamine use and family problems.  
There has been no indication in any of the private or VA 
inpatient or outpatient medical records or in the February 
1992 VA examination report of an etiological link between his 
post-service psychiatric conditions and service.  

The only evidence offered in support of the veteran's claims 
consists of his own statements and contentions and the lay 
statements presented by his friends and family.  There is no 
indication in the record that any of these laypersons has the 
specialized medical expertise needed to render a professional 
opinion regarding the onset and etiology of the veteran's 
psychiatric condition.  The resolution of issues which 
involve medical knowledge, such as a determination of medical 
etiology, requires medical evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Under 
the circumstances, these statements are not sufficient to 
link the veteran's currently diagnosed psychiatric condition 
to his period of active service.

Essentially, in this case, there has been no evidence offered 
establishing a nexus between the currently diagnosed bipolar 
disorder and service.  The preponderance of the evidence is 
against the claim for service connection for a psychiatric 
disorder.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application in the instant case.  38 C.F.R. § 3.102 (2003).  
The claim is therefore denied. 


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.  



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



